PER CURIAM.
We have for review Miami Tiresoles, Inc. v. State Department of Revenue, 695 So.2d 851 (Fla. 3d DCA 1997), in which the Third District certified the following question as one of great public importance:
WHETHER DEPARTMENT OF REVENUE V. KUHNLEIN, 646 So.2d 717 (Fla.1994), CERT. DENIED, 515 S.Ct. [U.S.] 1158, 115 S.Ct. 2608, 132 L.Ed.2d 853 (1995), OVERRULED OR RECEDED FROM STATE EX RED. VICTOR CHEMICAL WORKS V. GAY, 74 So.2d 560 (Fla.1954)?
Id. at 851. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently answered a substantially similar question in the negative. See Department of Revenue v. Nemeth, 733 So.2d 970 (Fla.1999). Accordingly, on the authority of Nemeth, we answer the certified question in the negative and remand this case for proceedings consistent with our opinion therein.
It is so ordered.
HARDING, C.J., SHAW, WELLS and ANSTEAD, JJ., and OVERTON, Senior Justice, concur.